United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-1135
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                                Mario Holmes

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                        Submitted: October 22, 2019
                          Filed: October 31, 2019
                               [Unpublished]
                              ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.
       Mario Holmes appeals the district court’s1 order revoking a grant of conditional
release. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Holmes was initially civilly committed under 18 U.S.C. § 4246 in 2016. In
February 2018, the district court granted the government’s motion for conditional
release under 18 U.S.C. § 4246(e)(2), and imposed eight conditions, including that he
not commit a new crime. Holmes was subsequently conditionally released, and in
July, the government filed a “Notice of Violation and Request for Warrant,”
requesting his arrest and confinement. The Notice included allegations that Holmes
had robbed a bank.

      After careful review of the record, this court concludes the evidence developed
during the revocation proceedings supports the district court’s determination that
revocation and recommitment were warranted. See 18 U.S.C. § 4246(f); United States
v. Franklin, 435 F.3d 885, 889-90 (8th Cir. 2006).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-